Title: To Thomas Jefferson from Albert Gallatin, 10 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Nover. 10th 1801
Of the letters which accompany this, I request your attention to that which relates to the mint. I presume that those endorsed “no answer” and generally those on which it is not necessary to act need not be sent to you, unless they contain useful information. There is another description on which the decisions are uniform vizt. applications for monies due & for which an appropriation does exist. Such were that of Mr Boudinot of yesterday & that of Mr Simpson of this day. In those cases a Warrant uniformly issues, & the information reaches you weekly in the list of Warrants issued during the week. Those I will also omit sending; as I conceive the object is to communicate to you before a decision takes place every letter on which judgment must be exercised, and also every one which contains useful information.
Respectfully Your obedt. Servant
Albert Gallatin
It is necessary to fix the precise day on which Doctr. Tucker shall enter into office, in order that the Banks &c may be immediately notified.
